Title: April 1790
From: Washington, George
To: 




Thursday the First. Received from a Comee. of both Houses of Congress the following Acts. viz—“An Act to accept a Cession of the Claims of the State of No. Carolina to a certain District of Western Territory” and an “Act to prevent the exportation of Goods not duly inspected according to the Laws of the several States.”
Communicated to both Houses of Congress a letter from the Govr. of So. Carolina, enclosing the adoption of the amendments by that State agreeably to the recommendation of Congress.
The following Company dined here to day. viz.
Governor Clinton, the Speakers of the Senate & House of Representatives of the State of New York Judge Duane, Baron de Steuben and Mr. Arthur Lee—Mr. King of the Senate, and the following Members of the House of Representatives—Mr. Leonard, Mr. Sedgwick, Mr. Grout, Mr. Van Rensalaer, Mr. Hathorn, Mr. Clymer, Mr. Heister, Mr. Stone, Mr. Williamson, Mr. Ash, and Mr. Huger.


   
   acts: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 106–9 (2 April 1790); 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 106 (2 April 1790). letter from the govr.: Charles Pinckney to GW, 28 Jan. 1790, enclosed a resolution of the South Carolina legislature, 18 Jan. (DNA: RG 233, Journals, 1st Congress). GW sent the documents to the House 1 April (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:253).



   
   The speaker of the New York Senate was Isaac Roosevelt. Gulian Verplanck was speaker of the legislature.



   
   Arthur Lee was living at this time on his estate, Lansdowne, in Middlesex County, Va., and at Alexandria. He may have come to New York to see his brother Richard Henry Lee, now a member of Congress, who had been “brought near to my grave by a severe illness” (Richard Henry Lee to Arthur Lee, 19 May 1790, ViU: Lee Family Papers; BALLAGHJames Curtis Ballagh, ed. The Letters of Richard Henry Lee. 2 vols. New York, 1911-14., 2:510).



   
   Jeremiah Van Rensselaer (1738–1810), representative to the First Congress from New York, graduated from Princeton in 1758 and served in the New York Assembly in 1789.



   
   John Hathorn (1749–1825), a Federalist who also represented New York in the House of Representatives, served in the New York militia during the Revolution, in the New York Assembly in 1778–80, 1782–85, 1795, 1805, and in the New York Senate 1786–90, 1799–1803.



   
   John Baptista Ashe (1748–1802) was born in Rocky Point, N.C. Ashe

served as a colonel in the North Carolina militia during the Revolution and in the North Carolina House of Commons 1784–86. In 1787 he was a member of the Continental Congress and in 1789 was elected as a Federalist to the First Congress.



 


Friday 2d. Deposited the above Acts in the Secretary of States Office and informed the Houses of Congress thereof.
But a thin company this Evening, on acct. of the badness of the weather & its being good friday.
 


Saturday 3d. Exercised in the Coach with Mrs. Washington and the Children.
Gave notice to the Senate House of Congress that I had given my assent to the Act accepting the Cession of No. Carolina & to the other House that I had passed the Bill to prevent the exportation of Goods not duly inspected according to the Laws of the several States—these being the Houses in wch. they respectively originated.
Received from the Governor of the State of New York, three Acts of its Legislature—One adopting the Amendments (except the 2d.) proposed by Congress—another Ceding the Light House at the Hook to the United States and the third authorising & commanding the Goalers throughout the State to receive & safe keep Prisoners committed under the Authority of the United States.

	
   
   GW’s message assenting to “An Act to accept a cession of the claims of the State of North-Carolina to a certain district of Western territory” was read in the Senate on 3 April 1790 (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:274–75; see also entry for 29 Jan. and 1 April 1790). GW’s message assenting to “An act to prevent the exportation of goods not duly inspected according to the laws of the several States” was read in the House on 3 April (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:355).


	
   
   Gov. George Clinton’s letter to GW, 2 April 1790, is in DNA: RG 46, Entry 5, President’s Messages. It enclosed “An act declaring it to be the duty of the sheriffs of the several counties within this State to receive, and safe keep such prisoners as shall be committed under the authority of the United States,” passed 20 Mar. 1790; “An act for vesting in the United States of America, the light-house, and lands thereunto belonging, at Sandy Hook,” passed 26 Mar. 1790; and “An act ratifying certain articles in addition to, and amendment of the Constitution of the United States of America, proposed by Congress,” passed 27 Mar. 1790. The letters and enclosures were read in the House of Representatives 5 April 1790 (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:346–47).



 


Sunday 4th. At home all day—unwell.
 


Monday 5th. Exercised with Mrs. Washington in the Post Chaize.
Sent duplicates of the Acts received (as above) from the Executive

of New York to both Houses of Congress for their information; & deposited the originals in the Secretary of States Office.
 


Tuesday 6th. Sat for Mr. Savage, at the request of the Vice-President, to have my Portrait drawn for him.
The Company at the Levee to day was thin. The day was bad.


   
   The portrait for which GW sat today was painted by Edward Savage for John Adams and hung by the Adamses in their home in Quincy, Mass. (see EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:458).



 


Wednesday 7th. Exercised with Mrs. Washington in the Post Chaise.
 


Thursday 8th. The following Company dined here viz—of the House of representatives—Mr. Gerry, Mr. Huntingdon, Mr. Cadwalader, Mr. Boudinot, Mr. Sinnickson, Mr. Scott, Mr. Gale, Mr. Parker, Mr. Moore, & Mr. Brown—of the Treasury Department, the Comptroller (Mr. Eveleigh) the Auditor (Mr. Wolcot), & the Register Mr. Nourse and of the Commissioners of Accts. Genl. Irvine and Mr. Kean—together with Mr. Gore, Attorney for the District of Massachusetts.


   
   Nicholas Eveleigh (c.1748–1791), of Charleston, S.C., served in South Carolina regiments 1775–78 and in the South Carolina General Assembly in 1781. He was a delegate to the Continental Congress 1781–82 and served as comptroller of the treasury from 1789 to 1791.



   
   Joseph Nourse (1754–1841) was born in England and immigrated to America with his parents, James Nourse (1731–1784) and Sarah Fouace Nourse (d. 1784) in 1769, settling on a plantation near Charles Town in what is now Berkeley County, W.Va. During the Revolution, Nourse served as aide to Maj. Gen. Charles Lee 1776 and clerk of the Board of War 1777–81. On 11 Sept. 1789 GW appointed him auditor of the Treasury (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:38–39, 552–53; LYLEMaria Cook Nourse Lyle. “James Nourse of Virginia.” Virginia Magazine of History and Biography 8 (1900–1901): 199–202., 199–202).



   
   William Irvine (1741–1804), a native of Ireland and a graduate of Dublin University, served as a surgeon in the British navy before he immigrated to Pennsylvania in 1763, settling in Carlisle. During the Revolution he was a brigadier general in the Continental Army and after the war was a member of the Continental Congress 1786–88. John Kean (1756–1795), a Charleston, S.C., merchant, was a member of the Continental Congress 1785–87. On 9 Sept. 1788 Irvine was appointed by the Continental Congress one of three commissioners to settle state accounts with Congress under the terms of “An Ordinance for Settling the Accounts between the United States and the Individual States,” 7 May 1787 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 32:262–66, 34:502). Under the provisions of “An Act for settling the Accounts between the United States and individual States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 49 [5 Aug. 1789]), the president was empowered to fill vacancies in the board of commissioners, and on 7 Aug. 1789 he appointed John Kean to the position on the board left vacant by Abraham Baldwin’s election to Congress (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:25–26). Both Irvine and Kean

were appointed in Aug. 1790 as commissioners of accounts under “An Act to provide more effectually for the settlement of the Accounts between the United States and the individual States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 178–79 [5 Aug. 1790]; DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:92).


   
   
   
   Christopher Gore (1758–1827), a 1776 graduate of Harvard, practiced law in Boston. He was a member of the Massachusetts Ratifying Convention in 1788 and served in the state legislature 1788–89. A leading Massachusetts

Federalist, he was deeply involved in support of Federalist policies in state politics. In Sept. 1789 GW appointed him United States attorney for the district of Massachusetts (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:29).



 


Friday 9th. Exercised on Horseback in the forenoon.
Received the “Act for the encouragement of Arts from a Comee. of Congress.”
The company who visited Mrs. Washington this afternoon was very numerous—both of Gentlemen & Ladies.



   
   act: This statute, the first patent law, provided the administrative machinery for registering patents and granted inventors for any term not exceeding 14 years “the sole and exclusive right and liberty of making, constructing, using and vending to others to be used, the said invention or discovery” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 109–12 [10 April 1789]).



 


Saturday 10th. Exercised in the Coach with Mrs. Washington and the Children. Walked in the afternoon around the Battery and through some of the principal Streets of the City.
In the Afternoon the Secretary of State submitted for my approbation Letters of credence for Mr. Short as Charges de affaires at the Court of Versailles, & his own Letter to Monsr. Montmorin taking leave of that Court both directed to that Minister—also to Mr. Short on the Subject of our Prisoners at Algiers. And at Night he submitted the Copy of a letter he had drafted to Mr. Carmichael respecting the Governor of the Island of Juan Fernandez who had been disgraced & recalled from his government of that Island for having permitted the ship Washington which had suffered in a storm to put into that Port to repair the damages she had sustained in it, & to recruit her wood & water. This Ship belonged to Barrel & Co. of Boston.

	
   
   Although the documents submitted by Jefferson, all dated before 10 April 1790, were enclosed in a letter to GW dated 5 April, it is likely that the secretary of state held the drafts and submitted them to the president on this day (see JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:31on). Jefferson’s two letters to Armand Marc, comte de Montmorin Saint-Herem, French minister for foreign affairs, 6 April, announcing his recall, are in JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:313–15. Jefferson may also have submitted for GW’s approbation the draft of a letter from the president to Louis XVI, 6 April, notifying the court of Jefferson’s recall (DNA: RG 59, Diplomatic and Consular Instructions). In his letter to William Short, 6 April (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:315–17), Jefferson instructed him to continue to press for the relief of American prisoners at Algiers (see entry for 23 Mar. 1790).



   
   Jefferson’s letter to William Carmichael, 11 April 1790, is in JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:329–30. The letter concerned the Columbia, commanded by Capt. John Kendrick, and the Lady Washington, commanded by Capt. Robert Gray, both of which left Boston in 1787 on their way to the west coast of North America to open a fur trade with Russian settlements there. The Lady Washington, damaged in a storm in the vicinity of the Juan Fernandez Islands off the west coast of Chile, had been permitted by Gov. Don Blas Gonzalez to put into one of the islands’ ports for repairs. “For this act of common hospitality,” Jefferson informed Carmichael, “he was immediately deprived of his government unheard, by superior order, and remains still under disgrace.”



 


Sunday 11th. Went to Trinity Church in the forenoon and [wrote] several private letters in the afternoon.
 



Monday 12th. Exercised on Horse-back after which did business with the Secretaries of the Treasury and War Departments. The latter was directed to authorize the Judge of the Western district Harry Innis to permit the County Lieutenants of that District to employ 4 Scouts in each of the Frontier Counties for the purpose of discovering the movements of the Indians & giving the alarm in case they are about. The other Frontier Counties along the River Ohio East side above the Kentucke district was also authorized to keep out the same Number of Scouts.
The Secretary of State submitted the draught of a Report to me, which he was about to make to the House of Representatives in Congress consequent of a letter & other Papers which had been refered to him on the subject of Coinage—which report appeared to me to be sensible & proper.


   
   Harry Innes (1753–1816) was at this time United States judge for the district of Kentucky, a post he held from 1789 to 1816. Innes was born in Caroline County, Va., and studied law there but moved to Bedford County, Va., where he began practice and held a number of local offices. In 1784 he was state attorney general for the western district and in 1785 moved to Kentucky, where he became involved in the so-called Spanish Conspiracy and in the struggle for Kentucky statehood. Knox wrote to Innes authorizing the scouts, 13 April 1790 (VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 5:133). report: On 8 April 1790 the House of Representatives ordered Jefferson to report on a letter from John H. Mitchell of South Carolina to Thomas Tudor Tucker, 22 Mar. 1790, “reciting certain proposals of Matthew Boulton, of the Kingdom of Great Britain, for supplying the United States with copper coinage to any amount that government shall think fit to contract with him for” (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:360). Jefferson’s “Report on Copper Coinage,” 14 April 1790, advised that although Boulton’s abilities appeared equal to his proposals, it was imperative that the coinage of the United States be managed at home rather than in a foreign country. For this reason “he is of opinion, the present proposals should be declined.” The report was read and tabled in the House 15 April (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:368). Mitchell’s letter and Jefferson’s report are in JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:342–48.



 


Tuesday 13th. Exercised on Horseback about 10 Oclock.
A good deal of Company at the Levee to day.
Received from the Joint Committee of Congress “An act furthr. to suspend pt. of an Act entitled, An Act to regulate the Collectn. of the Duties imposed by Law on the Tonnage of Ships &ca. &ca.


   
   According to the journal of the House of Representatives the joint committee for enrolled bills brought the enrolled bill “An act further to suspend part of an act, entitled ‘An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares and merchandizes imported into the United States,’ and to amend the said act” to GW on Wednesday, 14 April, rather than Tuesday, 13 April (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:368).



 



Wednesday 14th. Exercised in the Post Chaise with Mrs. Washington.
 


Thursday 15th. Returned the above Act (presented to me on Tuesday) to the House of Representatives in Congress in which it originated with my approbation & signature.
The following Company dined here to day—viz—
The Vice President & Lady, the Chief Justice of the United States & Lady, Mr. Izard & Lady, Mr. Dalton and Lady, Bishop Provost & Lady, Judge Griffin & Lady Christina, Colo. Griffin & Lady, Colo. Smith & Lady, The Secretary of State, Mr. Langdon Mr. King, & Major Butler. Mrs. King was invited but was indisposed.


   
   Bishop Samuel Provoost married in England in 1766 Maria Bousfield of County Cork, Ire., daughter of Thomas Bousfield, a member of the Irish House of Commons.



 


Friday 16th. Had a long conference with the Secretary of State on the subject of Diplomatic appointments & on the proper places & characters for Consuls or Vice Consuls.
After which I exercised on Horseback.
The Visitors of Gentlemen and Ladies to Mrs. Washington this evening were very numerous.

	
   
   conference: See entries for 23 and 26 Mar. 1790.



 


Saturday 17th. Exercised in the Coach with Mrs. Washington and the Children.
 


Sunday 18th. At home all day—the weather being very stormy & bad.
Wrote private letters.
 


Monday 19th. Prevented from beginning my tour upon long Island to day from the wet of yesterday and the unfavourableness of the Morning.
Conversed with the Secretary at War on the formation of the Troops proposed, by the amendments in the Senate to be Established.


   
   The bill “for regulating the military establishment of the United States” was read in the Senate for the first time 26 Mar. 1790 and was sent to committee 30 Mar. The Senate committee reported 6 April and on 16 April it was sent back to committee. The amended bill passed the Senate 21 April (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 2d sess., 995, 996, 998, 1001).



 



   
Tuesday 20th. About 8 Oclock (having previously sent over my Servants, Horses and Carriage I crossed to Brooklin and proceeded to Flat Bush—thence to Utrich—thence to Gravesend—thence through  Jamaica where we lodged at a Tavern kept by one Warne—a pretty good and decent house. At the House of a Mr. Barre, at Utrich, we dined. The Man was obliging but little else to recommend it. He told me that their average Crop of Oats did not exceed 15 bushls. to the Acre but of Indian Corn they commonly made from 25 to 30 and often more bushels to the Acre but this was the effect of Dung from New York (about 10 Cart load to the Acre)—That of Wheat they sometimes got 30 bushels and often more of Rye.
The land after crossing the Hills between Brooklyn & flat Bush is perfectly level, and from the latter to Utrich, Gravesend and in short all that end of the Island is a rich black loam. Afterwards, between  and the Jamaica Road it is more Sandy and appears to have less strength, but is still good & productive. The grain in general had suffered but little by the openess, and Rains of the Winter and the grass (clover &ca.) appeared to be coming on well. The Inclosures are small & under open Post & Rail fencing. The timber is chiefly Hiccory & Oak, mixed here and there

with locust & Sasafras trees and in places with a good deal of Cedar. The Road until I came within a mile or two of the Jamaica Road, calld the middle road kept within sight of the Sea but the weather was so dull & at times Rainy that we lost much of the pleasures of the ride.
From Brooklyn to Flat bush is called 5 miles—thence to Utrich 6—to Gravesend 2 and from thence to Jamaica 14—in all this day 27 Miles.
Before I left New York this Morning I signed Commissions appointing Mr. Carmichael Chargé des Affaires at the Court of Versailles, & Mr. Short Chargé des Affaires at the Court of Versailles which though not usually given to Diplomatic characters of their Grades was yet made necessary in the opinion of the Secretary of State by an Act of Congress.


   
   one warne: probably William Warne, who is listed in the 1790 census as living in Jamaica (HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 150). mr. barre: The 1790 census for New Utrecht contains no entry for “Barre” but does list a William Barry, whose household consisted of eight whites and five slaves (HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 98).



 


Wednesday 21st. The Morning being clear & pleasant we left Jamaica about Eight O’clock, & pursued the Road to South Hempstead passing along the South edge of the plain of that name—a plain said to be 14 miles in length by 3 or 4 in breadth witht. a Tree or a Shrub growing on it except fruit trees (which do not thrive well) at the few settlemts. thereon. The Soil of this plain is said to be thin & cold and of course not productive, even in Grass. We baited in South Hemstead (10 Miles from Jamaica) at the House of one Simmonds, formerly a Tavern, now of private entertainment for Money. From hence turning off to the right we fell into the South Rd. at the distance of about five miles where we came in view of the Sea & continued to be so the remaining part of the days ride, and as near it as the road could run for the small bays, Marshes and guts, into which the tide flows at all times rendering it impassible from the height of it by the Easterly Winds. We dined at one Ketchums wch. had also been a public House but now a private one receivg. pay for what it furnished. This House was about 14 Miles from South Hemstead & a very neat & decent one. After dinner we proceeded to a Squire Thompsons such a House as the last, that is, one that is not public but will receive pay for every thing it furnishes in the same manner as if it was.
The Road in which I passed to day, and the Country were more

mixed with sand than yesterday and the Soil of inferior quality; Yet with dung wch. all the Corn ground receives the land yields on an average 30 bushels to the Acre often more. Of Wheat they do not grow much on acct. of the Fly but the Crops of Rye are good.

   
   
   one ketchums: A number of Ketchams were living in Huntington in 1790 (HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 163–65). Fitzpatrick identifies the house as “Zebulon Ketcham’s Inn” (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:117, n.2). squire thompsons: probably Judge Isaac Thompson’s Apple Tree Neck farm in Islip. Thompson (1743–1816) married Mary Gardiner (d. 1786) in 1772, and five years after her death he married Sarah Bradnor, who died in 1819 (THOMPSONBenjamin F. Thompson. History of Long Island from Its Discovery and Settlement to the Present Time. 1839. Reprint. New York, 1918., 1:451; WERNERBenjamin F. Thompson. History of Long Island from Its Discovery and Settlement to the Present Time. 1839. Reprint. New York, 1918., 4:106). At the time of GW’s visit, Thompson’s household consisted of five whites and four slaves (HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 165).



 


Thursday 22d. About 8 Oclock we left Mr. Thompson’s—halted a while at one Greens distant 11 Miles and dined Harts Tavern in Brookhaven town ship five miles farther. To this place we travelled on what is called the South road described yesterday but the Country through which it passed grew more and more Sandy and barren as we travelled Eastward, so as to become exceedingly poor indeed but a few miles further Eastward the lands took a different complexion we were informed. From Harts we struck across the Island for the No. side, passing the East end of the Brushey Plains and Koram 8 Miles—thence to Setakit 7 Mi. more to the House of a Captn. Roe which is tolerably dect. with obliging people in it. The first five Miles of the Road is too poor to admit Inhabitants or cultivation being a low scrubby Oak, not more than 2 feet high intermixed with small and ill thriven Pines. Within two miles of Koram there are farms but the land is of an indifferent quality much mixed with Sand. Koram contains but few houses. From thence to Setalket the Soil improves, especially as you approach the Sound; but is far from being of the first quality—still a good deal mixed with Sand. The road a cross from the So. to the No. Side is level, except a small part So. of Koram but the hills there are trifling.


   
   harts tavern: probably run by Gilbert Hart, listed in the 1790 census for Brookhaven. Hart, whose household consisted of five whites, owned no slaves (HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 160).



 


Friday 23d. About 8 Oclock we left Roes, and baited the Horses at Smiths Town, at a Widow Blidenbergs—a decent House 10 Miles from Setalkat—thence 15 Miles to Huntington where we dined and afterwards proceeded Seven Miles to Oyster-bay, to the House of a Mr. Young (private & very neat and decent) where we

lodged. The house we dined at in Huntingdon was kept by a Widow Platt and was tolerably good. The whole of this days ride was over uneven ground and none of it of the first quality but intermixed in places with pebble-stone. After passing Smithstown & for near five Miles it was a mere bed of white Sand, unable to produce trees 25 feet high; but a change for the better took place between that & Huntington, which is a sml. village at the head of the Harbour of that name and continued to improve to Oyster-bay about which the Lands are good and in the Necks between these bays are said to be fine. It is here the Lloyds own a large & valuable tract, or Neck of Land from whence the British whilst they possessed New York drew large supplies of Wood and where, at present, it is said large flocks of Sheep are kept.


   
   widow blidenbergs: Ruth Blydenburgh (d. 1802), widow of Benjamin Blydenburgh (1730-1775), operated a tavern in Smithtown, N.Y.





   
   In the Long Island Sound between Oyster Bay and Huntington Bay, the peninsula known as Lloyd’s Neck was divided among four brothers of the Lloyd family when the British attacked Long Island in Aug. 1776. During its occupation of the island, the British army despoiled the extensive stands of timber on the Lloyd farms. The 50,000–cord stand on the farms of Joseph Lloyd (1716–1780) and John Lloyd (1711–1795) was reduced to one quarter its original size (BARCKDorothy C. Barck, ed. Papers of the Lloyd Family of the Manor of Queens Village, Lloyd’s Neck, Long Island, New York, 1654–1826. 2 vols. New York, 1927. In Collections of the New-York Historical Society, vols 59-60., 2:777–78). Henry Lloyd (1709–1795), who remained a loyal subject of the king, received £5,834 14s. 1d. for the loss of timber and other damages to his farm (BARCKDorothy C. Barck, ed. Papers of the Lloyd Family of the Manor of Queens Village, Lloyd’s Neck, Long Island, New York, 1654–1826. 2 vols. New York, 1927. In Collections of the New-York Historical Society, vols 59-60., 2:828). The farm of James Lloyd (1728–1810) probably suffered similarly.



 


Saturday 24th. Left Mr. Youngs before 6 Oclock, and passing Musqueto Cove, breakfasted at a Mr. Underduncks at the head of a little bay; where we were kindly received and well entertained. This Gentleman works a Grist & two Paper Mills, the last of which he seems to carry on with Spirit, and to profit—distc. from Oyster bay 12 Miles. From hence to Flushing where we dined is 12 more & from thence to Brooklyne through Newton (the way we travelled and which is a mile further than to pass through Jamaica) is 18 miles more. The land I passed over to day is generally very good, but leveller and better as we approached New York. The soil in places is intermixed with pebble, and towards the Westend with other kind of stone which they apply to the purposes of fencing which is not to be seen on the South side of the Island nor towards the Eastern parts of it. From Flushing to New Town 8 Miles, & thence to Brooklyn, the Road is very fine, and the Country in a higher State of Cultivation & vegitation of Grass & grain forwarded than any place else I had seen—occasioned in a great degree by the Manure drawn from the City of New York. Before Sundown we had crossed the Ferry and was at home.

Observations
This Island (as far as I went) from West to East seems to be equally divided between flat, & Hilly land—the former on the South next the Sea board & the latter on the No. next the Sound. The high land they say is best and most productive but the other is the pleasantest to work except in wet seasons when from the levelness of them they are sometimes (but not frequently having a considerable portion of Sand) incommoded by heavy & continual rains. From a comparitive view of their Crops they may be averaged as follow. Indian Corn 25 bushels—Wheat 15—Rye 12—Oats 15 bushels to the Acre. According to their accts. from Lands highly manured they sometimes get 50 of the first, 25 of the 2d. & 3d. and more of the latter. Their general mode of Cropping is—first Indian Corn upon a lay, manured in the hill, half a shovel full in each hole (some scatter the dung over the field equally)—2d. Oats & flax—3d. Wheat with what Manure they can spare from the Indian Corn land. With the wheat, or on it, towards close of the snows, they sow Clover from 4 to 6 lb; & a quart of Timothy seed. This lays from 3 to 6 years, according as the grass remains, or as the condition of the ground is, for so soon as they find it beginning to bind they plow. Their first plowing (with the Patent, tho’ they call it the Dutch plough) is well executed at the depth of about 3 or at most 4 Inches—the cut being 9 or 10 Inches & the sod neatly & very evenly turned. With Oxen they plough mostly. They do no more than turn the ground in this manner for Indian Corn before it is planted; making the holes in which it is placed with hoes the rows being marked off by a stick. Two or three workings afterwards with the Harrows or Plough is all the cultivation it receives generally. Their fences, where there is no stone, are very indifferent; frequently of plashed trees of any & every kind which have grown by chance; but it exhibits an evidence that very good fences may be made in this manner either of white Oak or Dogwood which from this mode of treatment grows thickest, and most stubborn. This, however woud be no defence against Hogs.


   
   mr. underduncks: Hendrick Onderdonck (Onderdonk, b. 1725) built New York’s first paper mill at Hempstead (then South Hempstead) in 1768. Onderdonck may have had a number of partners in the venture, among them his son Andrew, a Henry Remsen, and possibly Hugh Gaine, editor of the New York Gazette and Mercury. At the time of GW’s visit, Onderdonck’s household consisted of eight whites and seven slaves (BUNKERMary Powell Bunker, comp. Long Island Genealogies. 1895. Reprint. Baltimore, 1976., 316; BISHOPJ. Leander Bishop. A History of American Manufactures from 1608 to 1860. 3 vols. 1868. Reprint. New York, 1966., 1:200; WEEKSLyman Horace Weeks. A History of Paper-Manufacturing in the United States, 1690–1916. New York, 1916., 37, 60; HEADS OF FAMILIES, N.Y.Heads of Families at the First Census of the United States Taken in the Year 1790: New York. 1908. Reprint. Baltimore, 1966., 152).



 



Sunday 25th. Went to Trinity Church, and wrote letters home after dinner.
 


Monday 26th. Did business with the Secretaries of State, Treasury, and War, & appointed a quarter before three tomorrow to receive from the Senators of the State of Virga. an Address from the Legislature thereof.


   
   The undated congratulatory address of the Virginia legislature is in DLC:GW. GW’s reply, 27 April 1790, is in CSmH.



 


Tuesday 27th. Had some conversation with Mr. Madison on the propriety of consulting the Senate on the places to which it would be necessary to send persons in the Diplomatic line, and Consuls; and with respect to the grade of the first. His opinion coincides with Mr. Jays and Mr. Jeffersons—to wit—that they have no Constitutional right to interfere with either, & that it might be impolitic to draw it into a precedent their powers extending no farther than to an approbation or disapprobation of the person nominated by the President all the rest being Executive and vested in the President by the Constitution.
At the time appointed, Messrs. Lee & Walker (the Senators from Virginia) attended, & presented the Address as mentioned yesterday & received an answer to it.
A good deal of respectable Company was at the Levee to day.

	
   
   conversation with mr. madison: See entries for 23 and 26 Mar., 16 April 1790. Although James Madison and John Jay apparently did not present GW with written opinions, Jefferson’s views on the appointment of the diplomatic establishment are expressed in his “Opinion on the Powers of the Senate Respecting Diplomatic Appointments,” 24 April 1790 (DLC: Jefferson Papers). That GW also may have consulted John Adams on the question is indicated by the fact that a fair copy of Jefferson’s opinion, in his own hand and endorsed by GW, is found among Adams’s papers (MHi: Adams Papers). It was GW’s frequent habit to submit the written opinions of one cabinet member to other members for their comments. See also JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:378–82.


	
   
   John Walker (1744–1809) was born at Castle Hill, Albemarle County, Va., the son of Dr. Thomas Walker (1715–1794) and his first wife, Mildred Thornton Meriwether Walker (d. 1778), who was a granddaughter of GW’s aunt, Mildred Washington Gregory. In 1764 John Walker graduated from the College of William and Mary and became a planter at Belvoir in Albemarle County. During the Revolution he held the rank of lieutenant colonel and in Feb. 1777 was sent by the Virginia legislature to GW’s headquarters as an observer, with orders to report to the legislature any events of interest from camp. The appointment proved to be a considerable embarrassment to GW who wrote Gov. Patrick Henry, 24 Feb. 1777, stating that he had appointed Walker an “Extra Aid de Camp” in order “that he may obtain the best information, and, at the same time, have his real design hid from

the World; thereby avoiding the evils which might otherwise result from such Appointments, if adopted by other States. It will naturally occur to you, Sir, that there are some Secrets, on the keeping of which so, depends, oftentimes, the salvation of an Army. . . . If Mr. Walker’s Commission, therefore from the Commonwealth of Virginia, should be known, it would, I am persuaded, be followed by others of the like nature from other States, and be no better than so many marplots” (DLC:GW; General Orders, 19 Feb. 1790, DLC:GW). In 1780 Walker served in the Continental Congress. After the war he practiced law in Virginia and in Mar. 1790 was appointed United States senator to fill the vacancy left by the death of William Grayson.



 


Wednesday 28th. Fixed with the Secretary of State on places & characters for the Consulate but as some of the latter were unknown to us both he was directed to make enquiry respecting them.
Sent the nominations of two Officers in the Customs of North Carolina, and one in the place of Mr. Jacob Wray of Hampton in Virginia—who has requested to resign his appointment to the Senate for their advice & consent thereon.
Received from the Secretary for the Department of War a report respecting the Sale of certain Lands by the State of Georgia; and the consequent disputes in which the United States may be involved with the Chicasaws & Choctaw Nations; part, if not the whole of whose Countries, are included within the limits of the said Sale. This report refers to the Act of the Legislature of Georgia, by which this sale is authorized and to the opinion of the Attorney General respecting the Constitutionality of the Proceeding—submitting at the same time certain opinions for the consideration of the Presidt.

	
   
   Today’s consultation with Jefferson on consular appointments was in preparation for the list of nominations sent by GW to the Senate on 4 June 1790, when 14 names were submitted for confirmation (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:74–78). GW’s letter to the Senate, 28 April 1790, nominated George Wray to succeed Jacob Wray as collector of the customs at Hampton, Va.; John McCullough as surveyor of Swansborough in the district of Wilmington, N.C.; and William Benson as surveyor for Winsor in the district of Edenton, N.C. (DLC:GW).


   
   
   Knox’s report concerned the sale in 1789 by the state of Georgia of over 15 million acres of land in western Georgia to three land companies, the South Carolina Yazoo Company, the Virginia Yazoo Company, and the Tennessee Yazoo Company at a projected cost to the companies of approximately $200,000 (“An Act for disposing of certain vacant lands or territory within this State,” 21 Dec. 1789, ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:114). Some settlers had already moved into the area under the authority of “An Act for laying out a district of Land situated on the river Mississipi and within the Limits of this State to be called Bourbon,” 7 Feb. 1785 (MS “Journal of the General Assembly of the State of Georgia,” 212, DLC: Microfilm Collection of Early

   State Records). The land sold conflicted with still unsettled Indian claims in the area, involving the Creek, Chickasaw, Cherokee, and Choctaw, and with treaties negotiated by the United States with the tribes during the Confederation. Although neither Knox’s nor Randolph’s opinions have been found, it is likely that Knox’s views were similar to those expressed in his report to GW, 22 Jan. 1791, that “although the right of Georgia to the preemption of said lands should be admitted in its full extent, yet, it is conceived, that, should the State, or any companies or persons, claiming under it, attempt to extinguish the Indian claims, unless authorized thereto by the United States, that the measure would be repugnant to the aforesaid treaties, to the constitution of the United States, and to the law regulating trade and intercourse with the Indian tribes” (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:112–13). In Mar. 1790 as a result of Indian depredations caused by increasing Georgian encroachment on Indian lands, the government sent three companies of federal troops to Georgia to keep the peace (Anthony Wayne to Knox, 10 April 1790, NNGL: Knox Papers). Wayne observed that “while these troops are received with joy by part of the Citizens of Georgia, there are others who affect to believe that the troops are designed rather as a curb on Georgia, or to assist the laws of the Union, than to protect that State” (“Summary statement of the situation of the frontiers,” 27 May 1790, DLC:GW). The federal government took as strong action as possible during the summer of 1790 to prevent the companies from implementing their claims. During the negotiations for the Treaty of New York in Aug. 1790, Creek chief Alexander McGillivray “protested strongly against the behavior of the new western companies, in the terms in which Georgia has formed them, and I have the word of the government that said companies will be broken up” (McGillivray to Carlos Howard, 11 Aug. 1790, CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 273–76). “An act to regulate trade and intercourse with the Indians” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 137–38 [22 July 1790]) stipulated that “no sale of land or lands made by any Indians, or any nation or tribe of Indians within the United States, shall be valid to any person or persons, or to any state, whether having the right of pre-emption to such lands or not, unless the same shall be made and duly executed at some public treaty, held under the authority of the United States.” The signing of the Treaty of New York gave GW an opportunity to issue an additional warning with two proclamations, 14 and 26 Aug., enjoining United States citizens to abide by the treaties (DLC:GW). On 10 June 1790 the legislature of Georgia struck a further blow to the companies’ plans by passing a resolution requiring that all payments to the Georgia treasury, except for taxes, be made in specie rather than paper or certificates of Georgia debt, a regulation which made it impossible for the companies to abide by the requirements of the Dec. 1789 act stipulating payments for the grants within two years (MS “Journal of the House of Representatives” [Georgia], DLC: Microfilm Collection of Early State Records). For the companies’ protests, see ASP, Public Lands,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:165–79.



 


Thursday 29th. Received from the joint Committee of Congress two Acts for my approbation & Signature—viz—one for “Regulating the Military Establishment of the United States” and the other “An Act for the Punishment of certain crimes against the United States.”
Fixed with the Secretary of State on the present which (according

to the custom of other Nations) should be made to Diplomatic characters when they return from that employment in this Country and this was a gold Medal, suspended to a gold Chain—in ordinary to be of the value of about 120 or 130 Guineas. Upon enquiry into the practice of other Countries, it was found, that France generally gave a gold Snuff-box set with diamonds; & of differt. costs; to the amount, generally, to a Minister Plenipotentiary of 500 Louisdores—That England usually gave to the same grade 300 guineas in Specie—And Holld. a Medal & Chain of the value of, in common, 150 or 180 Guineas the value of which to be encreas’d by an additional weight in the chain when they wished to mark a distinguished character. The Reason why a medal & Chain was fixed upon for the American present, is, that the die being once made the Medals could at any time be struck at very little cost, & the Chain made by our own artizans, which (while the first should be retained as a memento) might be converted into Cash.
The following Gentlemen dined here—viz—Of the Senate, Messrs. Strong, Doctr. Johnston, Mr. Patterson, Mr. Morris, Mr. Carroll, Mr. Lee, Mr. Walker, Govr. Johnston, & Mr. Gunn and of the House of Representatives, Mr. Sturges, Mr. Benson, Mr. Floyd, Mr. Scureman, Mr. Vining Mr. Smith Maryland, Mr. Bland, and Mr. Sumpter.


   
   two acts: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 119–21 (30 April 1790) and 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 112–19 (30 April 1790). present: On 20 April 1790 Louis Guillaume Otto had written to Jefferson suggesting that the United States, in accord with European diplomatic custom, might present former French minister to the United States Anne César, chevalier de La Luzerne, with some token, preferably valuable, in recognition of his services to the United States. Although he opposed such gifts, Jefferson wrote to William Temple Franklin, Benjamin Franklin’s grandson and secretary, now in New York, inquiring what practice was followed in other countries and what was “the estimated value and the form” of the gift given Franklin on his departure from France. “Not foreseeing that I might ever have any thing to do with the decision of such a question, I did not inform myself of the usage even in the court with which I resided.” Franklin replied, 27 April, that the usual value of the gift depended on the rank of the recipient and the esteem with which he was regarded. “These Presents vary as to their Nature, consisting either of Jewels, Plate, Tapestry, Porcelain, and sometimes Money” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:354–56, 363–66). On 30 April Jefferson instructed William Short at Paris to have the gold medal, which the administration had decided on as the gift for departing diplomats, made in France: “The medal must be of 30 lines diameter, with a loop on the edge to receive the chain. On one side must be the Arms of the United States, of which I send you a written description and several impressions in wax to render that more intelligible, round them as a Legend must be ‘the United States of America.’ The device of the other side we do not decide on. One

suggestion has been a Columbia (a final female figure) delivering the emblems of peace and commerce to a Mercury, with the Legend ‘Peace and Commerce’ circumscribed, and the date of our Republic . . . subscribed as an Exergum. But having little confidence in our own ideas in an Art not familiar here, they are only suggested to you, to be altered, or altogether postponed to such better device as you may approve on consulting with those who are in the habit and study of Medals” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:395–96). For a discussion of the final version of the medal, see JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 16:xli—xlii.



   
   James Gunn (1753–1801) was born in Virginia but began the practice of law in Savannah, Ga. He served as a brigadier general in the Georgia militia during the Revolution and was elected to the Continental Congress in 1788 and 1789, although he did not attend. In 1789 he was elected to the United States Senate from Georgia.



 


Friday 30th. Conversed with the Secretary of the Treasury, on the Report of the Secretary at War’s propositions respecting the Conduct of the State of Georgia in selling to certain Compa[nies] large tracts of their Western territory & a proclamation which he conceived expedient to issue in consequence of it. But as he had doubts of the clearness of the ground on which it was proposed to build this proclamation and do the other acts which were also submitted in the report. I placed it in the hands of the Secretary of State to consider & give me his opinion thereon.
Returnd. the Bills which had been presented to me by the joint Committee of Congress on Thursday to the Houses in which they originated with my signature, though I did not conceive that the Military establishment of the one was adequate to the exigencies of the Government & the protection it was intended to afford.
The Visitors to Mrs. Washington this evening were not numerous.

	
   
   propositions: See entry for 28 April 1790. bills: “An Act for regulating the Military Establishment of the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 119–21 [30 April 1790]) provided for an army of 1,216 “non commissioned officers, privates and musicians” enlisted for a three-year period and formed into a regiment composed of three battalions of infantry and one battalion of artillery. GW and Knox had been particularly anxious that Congress should also pass a militia bill (see entries for 18 and 19 Dec. 1789 and 20 Jan. 1790).



